SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
544
CA 10-02343
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


ANTHONY QUARCINI, PLAINTIFF-RESPONDENT,

                     V                             MEMORANDUM AND ORDER

NATIONAL FUEL GAS COMPANY, NATIONAL FUEL GAS
CORPORATION, NATIONAL FUEL GAS SUPPLY
CORPORATION, NATIONAL FUEL GAS DISTRIBUTION
CORPORATION AND NATIONAL FUEL RESOURCES, INC.,
DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA, LLP, BUFFALO (MARIANNE ARCIERI OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BROWN CHIARI LLP, LANCASTER (SAMUEL J. CAPIZZI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a decision of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered February 16, 2010 in a personal
injury action. The decision found plaintiff to be entitled to summary
judgment on liability pursuant to Labor Law § 240 (1).

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this Labor Law and common-law negligence action,
defendants purport to appeal from an order granting plaintiff’s motion
for partial summary judgment on liability with respect to the Labor
Law § 240 (1) claim. The appeal must be dismissed because that order
is not included in the record on appeal (see Rodriquez v
Chapman-Perry, 63 AD3d 645), and “ ‘[n]o appeal lies from a mere
decision’ ” (Pecora v Lawrence, 28 AD3d 1136, 1137; see Harvey v
Gaulin [appeal No. 2], 68 AD3d 1789).




Entered:   May 6, 2011                           Patricia L. Morgan
                                                 Clerk of the Court